           Case 6:19-cv-00679-MK                   Document 1-1      Filed 05/01/19        Page 1 of 10
                                                   4/17/2019 9:27 AM
                                                      19CV17445


  1
  2
  3
  4
  5
  6
  7
  8                  IN THE CIRCUIT COURT OF THE STATE OF OREGON
  9                               FOR THE COUNTY OF MULTNOMAH
 10   CATHIE HANSEN,                                         ) Case No.
      Personal Representative of the Estate of               )
 11   BRENDEN J. PENDLETON, Deceased,                        ) COMPLAINT
                                                             )
 12                     Plaintiff,                           ) Wrongful Death - Negligence -
                                                             ) Negligence Per Se - Wanton Misconduct
 13          V.                                              )

 14   WEYERHAEUSER COMPANY,                                  ) Filing Fee based upon ORS 21.160(l)(d)
      a Foreign Corporation; and JOHN DOE,^                  ) Amount in Controversy; $4,010,000.00
 15   an Employee of Weyerhaeuser Company,                   )
      and a Resident of the State of Oregon,                 )
 16                                                          ) (Demand for Jury Trial)
                                                             ) (Not Subject to Mandatory Arbitration)
 17                     Defendants.                          )

 18          Plaintiff alleges;
 19                                                  COUNT ONE
                                                (Against All Defendants)
 20                                                   (Negligence)
 21                                                          1.
 22          At all relevant and material times herein;
 23                     a)       Plaintiff Catlue Hansen is the duly Personal Representative of the
                                 Estate of Brenden J. Pendleton, deceased, pursuant to a Limited
 24                              Judgment entered on September 29, 2016, in the Circuit Court of
                                 the State of Oregon for County of Lane, Department of Probate,
 25                              Case No. 16PB06688;
 26                     b)        Plaintiff was and is a resident of the state of Idaho;
Page 1 ■ COMPLAINT

                        MAYOR LAW, LLC                                PICKETT DUMMIGAN MCCALL LLP
                  7157 SW Beveland Street, Suite 100                      Centennial Block, Fourtli Floor
                         Tigard, OR 97223                                   210 S.W. Morrison Street
                          (503) 444-2825                                       Portland, OR 97204
                                                                                 (503 ) 226-3628
           Case 6:19-cv-00679-MK               Document 1-1    Filed 05/01/19      Page 2 of 10




  1                  c)       Plaintiffs decedent, Brenden J. Pendleton was a resident of the
                              county of Linn, state of Oregon;
  2
  3                  d)       Defendant Weyerhaeuser Company (“WEYERHAEUSER”), was a
                              Washington corporation, authorized to do business and doing
  4                           business within the state of Oregon as a forest products company,
                              that grows, produces, and sells forest products within the state of
  5                           Oregon;
  6                  e)       Defendant Weyerhaeuser carried on regular- and sustained business
                              activity in the city of Portland, county of Multnomah, state of
  7                           Oregon, Multnomali County, Oregon, including the sales,
                              distribution and shipment of forest products for profit;
  8
  9                  f)       Defendant Weyerhaeuser was the owner of real property located in
                              the Shotgun Creek Recreation Area, past the Crooked Creek
 10                           Staging area, wherein it maintained a road known as the
                              Weyerhaeuser 200 Line (hereinafter “200 LINE”), a gravel, off-
 11                           highway vehicle (“OHV”) trail, which was a spur road running off
                              of Shotgun Creek Road;
 12
 13                  g)       Defendant Weyerhaeuser maintained a yellow, metal gate (on the
                              200 Line, that crossed the width of the trail;
 14
 15                  h)       Defendant John Doe was an employee of defendant Weyerhaeuser
                              Corporation, who worked at the Weyerhaeuser office located at
 16                           785 42”^ Street, city of Springfield, county of Lane, state of
                              Oregon, resided in the county of Lane, state of Oregon, and was in
 17                           charge of and responsible for maintaining, repairing, and the
                              opening and closing of the Gate;
 18
 19                  i)       Plaintiffs decedent was survived by Cathie Hansen, his mother,
                              Tracy Pendleton, father; Bentley Pendleton, son; Kaidence
 20                           Pendleton, daughter; and Kaileigh Pendleton, daughter;
 21                                                    2.
 22          On April 17, 2016, Brenden Pendleton was operating his off-road motorcycle at the
 23   Shotgim Creek Recreational Site in the county of Lane, state of Oregon, on roads and ftails
 24   designated for use by dirt bikes and all-terrain vehicles (“ATV”), also known as off-highway

 25   vehicle(s) (“OHV”). After riding his motorcycle throughout the afternoon, Mr. Pendleton and

 26   his two companions decided it was about time to go home.
Page 2 - COMPLAINT

                     MAYOR LAW, LLC                             PICKETT DUMMIGAN MCCALL LLP
               7157 SW Bevdand Street, Suite 100                    Centennial Block, Fourth Floor
                      Tigard, OR 97223                                210 S.W. Morrison Street
                       (503)444-2825                                     Portland, OR 97204
                                                                           (503) 226-3628
              Case 6:19-cv-00679-MK               Document 1-1   Filed 05/01/19     Page 3 of 10




  1                                                       3.
  2            At approximately 6:00 p.m., Mr. Pendleton and his companions loaded up their pickup
  3   truck and agreed to meet at the Crooked Creek staging ai'ea after plaintiffs decedent made one
  4   more trail run. Mi'. Pendleton rode down Shotgun Creek Road on his motorcycle with his
  5   companions following him in the pickup truck. Mr. Pendleton turned onto an intersecting gravel
  6   road, the 200 Line, while his companions continued straight on Shotgun Creek Road and drove
  7   to the staging area.
  8                                                       4.
  9            Unbeknownst to Mr. Pendleton, the gravel road was the 200 Line, which left the Shotgun
 10   Creek Recreational Site and led to property owned by defendant Weyerhaeuser. While traveling
 11   up the road on his motorcycle, plaintiffs decedent suddenly encountered a closed, faded-yellow
 12   forest Gate that was not visible from afar. Mr. Pendleton was unable to stop and collided with the

 13   Gate.
 14                                                       5.
 15            In the collision with the Gate, plaintiffs decedent suffered multiple blunt force injuries,
 16   and died as a result on April 17, 2016.
 17                                                       6.
 18            Prior to the death of plaintiffs decedent, defendants, and each of them, knew or in the
 19   exercise of reasonable care should have known, that motorcyclists, ATV operators, and OFIV
 20   operators, using the Shotgun Creek Recreational site, would likely perceive the 200 Line gravel
 21   to be part of the recreational site, and travel on it toward the closed, faded-yellow forest Gate,
 22   thereby creating an unreasonably dangerous, and reasonably foreseeable risk of harm, and that
 23   defendants’ conduct could cause serious injuries or deatli to motorcyclists, ATV operators, and
 24   OHV operators in general, and plaintiffs decedent in particular.

 25   ///
 26   ///
Page 3-COMPLAINT

                       MAYOR LAW, LLC                            PICKETT DUMMIGAN MCCALL LLP
                 7157 SW Beveland Street, Suite 100                  Centennial Block, Fourth Floor
                        Tigard, OR 97223                               210 S.W. Morrison Street
                         (503) 444-2825                                   Portland, OR 97204
                                                                            (503) 226-3628
            Case 6:19-cv-00679-MK               Document 1-1     Filed 05/01/19      Page 4 of 10




  1                                                     7.

  2          The negligence of defendants, and each of them, was a substantial factor in causing the

  3   death of plaintiffs decedent in one or more of the following particulars:

  4                   a)        In failing to make the Gate on the 200 Line readily visible to
                                motorcyclists, ATV operators, and OHV operators;
  5
  6                  b)         In maintaining the gate in a closed position dui'ing daylight hours,
                                at a time when motorcyclists, ATV operators, and OHV operators,
  7                             would be likely to use the 200 Line;
  8                   c)        In failing to use retroreflective tape on both sides of the Gate’s
                                horizontal arms and post with vertical alternating red and white
  9                             stripes;
 10                   d)        In failing to provide an adequate number of reflectors of sufficient
                                size to be easily visible on the Gate;
 11
 12                   e)        In failing to use one or more adequately sized red diamond­
                                shaped markers to make the presence of the Gate in a closed
 13                             position easily visible to motorcyclists, ATV operators, and OHV
                                operators;
 14
 15                   19        In failing to adequately warn motorcyclists, ATV operators, and
                                OHV operators in general, and plaintiffs decedent in particular,
 16                             that there was a closed metal forest Gate ahead, at a time when
                                defendants, and each of them, knew, or in the exercise of
 17                             reasonable care, should have known, of the unreasonably
                                dangerous and reasonably foreseeable condition created thereby;
 18
 19                   g)         In failing to post an adequately sized reflective “Road Closed”
                                 sign far enough in advance of the Gate and in a position where
 20                              motorcyclists, ATV operators, and OHV operators would be
                                 likely see it;
 21
 22                   h)         In failing to post an adequately sized reflective “Gate Closed
                                 Ahead” sign far enough in advance of the Gate and in a position
 23                              where motorcyclists, ATV operators, and OHV operators would
                                 likely see it;
 24
 25   ///
 26   ///
Page 4 - COMPLAINT

                      MAYOR LAW, LLC                              PICKETT DUMMIGAN MCCALL LLP
                7157 SW Beveland Street, Suite 100                    Centennial Block, Fourth Floor
                       Tigard, OR 97223                                 210 S.W. Morrison Street
                        (503) 444-2825                                     Portland, OR 97204
                                                                             (503) 226-3628
            Case 6:19-cv-00679-MK                Document 1-1   Filed 05/01/19      Page 5 of 10




   1                  i)        In failing to landscape the vegetation and foliage in and around
                                the Gate and along the 200 Line gravel road approaching the
   2                            Gate, so that it was more readily visible to motorcyclists,
                                motorcyclists, ATV operators, and OHV operators;
   3
   4                  j)        In maintaining the area of the Gate in a manner where hidden
                                rocks and tree logs were adjacent to the vertical pole of the Gate;
   5
   6                  k)         In failing to adequately inspeet the Gate, signage, and roadway
                                 conditions on the 200 Line to perform a safety analysis regarding
   7                             foreseeable users of the road, which adequate inspection would
                                 have indicated the dangerous conditions described above.
   8
   9                                                     8.
  10          The negligent acts and omissions of defendants, and each of them, as set forth herein,
  11   were a substantial factor in causing and contributing to the death of Brenden J. Pendleton.
  12                                                     9.
  13          As a result of one or more the negligent acts and omissions of defendants, and each of
  14   them, as set forth herein, causing and/or contributing to the death of Brenden J. Pendleton, the
  15   Estate of Brenden J. Pendleton has suffered economic damages for burial and memorial services
  16   in the approximate sum of $10,000.00, and for the pecuniary loss to the estate, in the
  17   approximate sum of $500,000.00, the exact amount to be proven at trial.
  18                                                    10.

  19          As a result of one or more of the negligent acts and omissions of defendants, and each of
 20    them, as set forth herein, causing and/or contributing to the death of Brenden J. Pendleton, the
 21    Estate of the Brenden J. Pendleton, and the heirs and beneficiaries thereof, including Cathie
 22    Hansen, mother; Tracy Pendleton, father; Bentley Pendleton, son; Kaidence Pendleton, daughter;
 23    and Kaileigh Pendleton, daughter; have suffered noneconomic damages in an amount which a
 24    jury decides is fair and reasonable, but not to exceed the sum of $3,500,000.00.
 25                                                     11.
 26           Plaintiff hereby demands a jury trial.
Page 5. - COMPLAINT

                      MAYOR LAW, LLC                             PICKETT DUMMIGAN MCCALL llp
                7157 SW Beveland Street, Suite 100                   Centennial Block, Fourth Floor
                       Tigard, OR 97223                                210 S.W. Morrison Street
                        (503) 444-2825                                    Portland, OR 97204
                                                                            (503) 226-3628
             Case 6:19-cv-00679-MK              Document 1-1       Filed 05/01/19     Page 6 of 10




   1                                            COUNT TWO
                                 (Against Defendant Weyerhaeuser Company)
  2                                           (Negligence Per Se)
  3                                                     12.
  4           Plaintiff realleges     1 through 11 of Count One.
  5                                                     13.
  6           On April 17, 2016, there was in effect a Manual on Uniform Traffic Control Devises
  7    (“MUTCD”), 2009 edition, which applied to roads such as the 200 Line road.
  8                                                     14.
  9           Defendant Weyerhaeuser was negligent per se for violations of one or more of the
 10    following provisions adopted by the United States Department of Transportation (“USDOT”),
 11    Federal Highway Administi'ation, the Department of Transportation of the state of Oregon
 12    (“ODOT”), the United States Forest Service, a division of the United States Department of
 13    Agriculture (“USDA”), and/or the MUTCD:

 14                   a)        In failing to use retroreflective tape on both sides of the Gate’s
                                 horizontal arms and post with vertical alternating red and white
 15                              stripes, as required by Chapter 3B.3.3, USDA Sign and Poster
                                 Guidelines for the Forest Seiwice (November 2012, October
 16                              2013); and as required by the MUTCD (2009 edition with
                                 revisions May 2012), Chapter 2B.68 (pages 101-102);
 17

 18                   b)        In failing to use one or more adequately sized red diamond­
                                 shaped Type 4 Object Markers to mark the Gate, as required by
 19                              Chapter 3B.3.2, USDA Sign and Poster Guidelines for the Forest
                                 Service (November 2012, Revisions October 2013);

 21                   c)        In failing to post an adequately sized retroreflective “Road
                                 Closed” sign far enough in advance of the Gate, and in a position
 22                             where motorcyclists, ATV operators, and OHV operators would
                                 likely see it, as required by the MUTCD (2009 edition with
 23                             revisions May 2012), Section 2B.58; and as required by Chapter
                                 3B.2.5, USDA Sign and Poster Guidelines for the Forest Seiwice
 24                              (November 2012, revisions October 2013); and
 25    ///
 26    ///
Page 6 - COMPLAINT

                      MAYOR LAW, LLC                               PICKETT DUMMIGAN MCCALL LLP
                7157 SWBeveland Street, Suite 100                      Centennial Block, Fourth Floor
                       Tigard, OR 97223                                  210 S.W. Morrison Street
                        (503) 444-2825                                      Portland, OR 97204
                                                                              (503) 226-3628
             Case 6:19-cv-00679-MK                Document 1-1   Filed 05/01/19      Page 7 of 10




   1                   d)        In failing to post an adequately sized retroreflective yellow
                                 diamond-shaped warning “Gate Closed Ahead” sign far enough in
  2                              advance of the Gate, and in a position where motorcyclists, ATV
                                 operators, and OHV operators would likely see it, as required by
  3                              Chapter 3B.2.5, USDA Sign and Poster Guidelines for the Forest
                                 Service (November 2012, revisions October 2013); and as
  4                              required by the MUTCD (2009 edition with revisions May 2012),
                                 Section 2B.68 Gates, p. 102, as adopted by OAR 734-020-
  5                              0005(l)(a).
  6                                                      15.
  7           Plaintiffs decedent was a member of the class of persons that these provisions were
  8    enacted to protect, and his death was a direct result of the failui’e of defendant Weyerhaeuser to
  9    take the necessary safety measures required by these sections.
 10                                                      16.
 11           Plaintiff Estate of Brenden J. Pendleton is entitled to damages on Count Two against
 12    defendant Weyerhaeuser as set forth above in ^^9 and 10 of Count One.

 13                                              COUNT THREE
                                   (Against Defendant Weyerhaeuser Company)
 14                                           (Wanton Misconduct)
 15                                                       17.
 16          Plaintiff realleges       1 through 16 of Counts One and Two.
 17                                                       18.
 18          Defendant Weyerhaeuser’s actions in placing the Gate in a closed position across the 200
 19    Line spur road off of Shotgun Creek Road, without making the Gate readily visible, and without
 20    providing any warning of the presence of the Gate, at a time when defendant Weyerhaeuser
 21    knew, or in the exercise of reasonable care should have known, that members of the general
 22    public frequently traveled on the access roads off of Shotgun Creek Road, by various means of
 23    conveyance, including, but not limited to, motorcyclists, ATV operators, and OHV operators, in
 24    close proximity to the Shotgun Creek Recreational Site, constitute wanton misconduct on the
 25    part of defendant Weyerhaeuser.

 26    ///
Page 7 - COMPLAINT

                       MAYOR LAW, LLC                             PICKETT DUMMIGAN MCCALL LLP
                 7157 SW Beveland Street, Suite 100                   Centennial Block, Fourth Floor
                        Tigard, OR 97223                                210 S.W. Morrison Street
                         (503) 444-2825                                    Portland, OR 97204
                                                                             (503) 226-3628
             Case 6:19-cv-00679-MK                Document 1-1    Filed 05/01/19      Page 8 of 10




   1                                                     19.
  2           Plaintiff Estate of Brenden J. Pendleton is entitled to damages on Count Tliree against
  3    defendant Weyerhaeuser as set forth above infl9 and 10 of Count One.
  4           WHEREFORE, plaintiff prays for judgment against defendants, and each of them, in the

   5   sum of $4,010,000.00, for costs and disbursements incurred herein, and for such other relief as
  6    the court finds just and equitable.
  7           DATED this 17"' day of April, 2019.

   8
  9
                                                                                     #721974
 10                                                            K'fBvQmn Dunuiiigap; OSB #932588
                                                               ^dmberly O. Weing^, OSB #091407
 11                                                            Shangar S. Meman, OSB #171205
                                                               PICKETT DUMMIGAN MCCALL LLP
 12
                                                               Travis Mayor, OSB #053210
 13                                                            MAYOR LAW, LLC
 14                                                            of Attorneys for the Estate of
                                                               Brenden .1. Pendleton, Deceased
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
Page 8 - COMPLAINT

                       MAYOR LAW, LLC                              PICKETT DUMMIGAN MCCALL LLP
                 7157 SW Beveland Street, Suite 100                    Centennial Block, Fourth Floor
                        Tigiu d, OR 97223                                210 S.W. Morrison Street
                         (503) 444-2825                                     Portland, OR 97204
                                                                              (503) 226-3628
                Case 6:19-cv-00679-MK             Document 1-1         Filed 05/01/19       Page 9 of 10
                                                   4/25/2019 4:01 PM
                                                       19CV17445
                              In the Circuit Court of the State of Oregon
                                         For the County of Multnomah
CATHIE HANSEN,
Personal Representative of the Estate of                            Case No. 19CV17445
BRENDEN J. PENDLETON, Deceased,
                 Plaintiff,                                         SUMMONS
        V.

WEYERHAEUSER COMPANY,
a Foreign Corporation; and JOHN DOE^^
an Employee of Weyerhaeuser Company,
and a Resident of the State of Oregon


To:          Weyerhaeuser Company
             R/A Corporation Service Company
             1127 Broadway Street, N.E., Suite 310
             Salem, OR 97301

    You are hereby required to appear and defend the complaint filed against you in the above entitled action within thirty
(30) days from the date of service of this summons upon you, and in case of your failure to do so, for want thereof, plaintiff
will apply to the court for the relief demanded in the complaint.


NOTICE TO THE DEFENDANT:
READ THESE PAPERS CAREFULLY!
    You must “appear” in this case or the other side will win
automatically. To “appear” you must file with the court a legal     J. ^do%h Pickett^B #721974
document called a “motion” or “answer.” The “motion” or             PICICETT DUMMITOAN MCCALL LLP
“answer” must be given to the court clerk or administrator
within 30 days along with the required filing fee. It must be in    Cemennial Block, Fourth Floor
proper form and have proof of service on the plaintiffs             210 S.W. Morrison Street
attorney or, if the plaintiff does not have an attorney, proof of   Portland, OR 97204
service on the plaintiff.                                           Telephone: (503) 226-3628
    If you have any questions, you should see an attorney
immediately. If you need help in finding an attorney, you may
call the Oregon State Bar’s Lawyer Referral Service online at
www.oregonstatebar.org or by calling (503) 684-3763 (in the
Portland metropolitan area) or toll-free elsewhere in Oregon at
(800) 452-7636.



TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true copy of
this summons, together with a true copy of the complaint mentioned therein, upon the individual or other legal entity to whom
or which this summons is directed, and to make your proof of service on the reverse hereof or upon a separate similar
document which you shall attach hereto.
        Case 6:19-cv-00679-MK            Document 1-1     Filed 05/01/19     Page 10 of 10




CATHIE HANSEN, Personal Representative of
the Estate of B.RENDEN J. PENDLETON,
Deceased,                                                      Case No. 19CV17445
             Plaintiff,                                    GERTIFIGATE OF SERVICE
      vs.

WEYERHAEUSER COMPANY, et al..

             Defendant

STATE OF OREGON
County of Multnomah                ss.

I, Edmund Knowles, hereby certify that Tam a Competent person 18 years of age or older, a
resident of the State of Oregon and that I am not a party to nor an attorney for any party in the
within named action; that I made service of a tine copy of:
                                   Summons and Complaint

CORPORATE SERVICE - Pursuant to ORCP 70131:

Upon WEYERHAEUSER COMPANY, by personal .service upon SHARON WALLS, the
clerk on duty in the office of the registered agent, CORPORATION SERVICE COMPANY,
1127 Broadway Street NE, Suite 310, Salem, OR 97301 on April 22,2019 at 2:18 PM.

I declare under the penalty of perjury that the above statement is true and correct

Dated this. 2.i?^day of         k/hJ           _-,20_




                                                    Edmund Knowle^

    llllllllllllllllllllllllllllllllllll
                    *343949#
                                                    Nationwide Prop^Service, Inc.
                                                    1201 S.W. 12th^enue, Suite 300
                                                    Portland, OR 97205
                                                    503-241-0636
